Citation Nr: 0311629	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
thoraco-lumbar strain, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded for 
additional development in September 1999.  The Board notes 
that, while the case was in a remand status, the veteran's 
disability rating was increased to 40 percent.  The veteran's 
case is again before the Board for appellate review.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in November 1998.  The veteran was 
scheduled for a Travel Board hearing on April 13, 1999, and 
notified of the date in March 1999.  A notation in the record 
reflects that the veteran failed to report for his scheduled 
hearing.  There is no indication that the veteran requested a 
postponement of his scheduled hearing and has not submitted 
evidence to show good cause for his failure to report.  
Accordingly, his request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(e) (2002).


REMAND

The Board remanded the veteran's claim in September 1999.  
The primary purpose of the remand was to obtain a VA 
examination to assess the veteran's current level of 
disability.  

The veteran was afforded VA orthopedic and neurological 
examinations in February 2000.  Unfortunately, his claim was 
not re-adjudicated until June 2002.  His claim was then 
returned to the Board in October 2002.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, November 9, 2000.  See 38 U.S.C.A. § 5107 note 
(West 2002).  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

The veteran has not been informed of the VCAA, or the 
implementing regulations in this case.  Specifically, he has 
not been provided notice of the evidence necessary to 
substantiate his claim as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  Accordingly, the veteran should be informed of the 
specific evidence necessary to substantiate his claim for an 
increased rating for his thoraco-lumbar strain disability.

VA promulgated regulations in January 2002 that allowed for 
the Board to fulfill the notice requirements of the VCAA in 
the first instance.  See 67 Fed. Reg. 3099-3106 (Jan. 23, 
2002).  The regulation was codified at 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Nevertheless, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit, in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 
C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and providing for 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.

The practical result of the DAV decision is that the Board 
cannot provide notice of the VCAA to claimants in the first 
instance.  Unfortunately, that affects the current case on 
appeal.

The veteran must be informed of the statutory and regulatory 
provisions of the VCAA and provided the proper notices and 
assistance required under the law.  A remand of the case is 
therefore required for the RO to comply with 38 U.S.C.A. 
§ 5103 as required by the Federal Circuit decision in DAV and 
the United States Court of Appeals for Veterans Claims 
(Court) opinion in Quartuccio.

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002). 

2.  The veteran should be scheduled 
for VA orthopedic and neurology 
examinations.  The examiners should 
review the claims file.  All 
necessary tests should be conducted, 
including X-rays, etc., which the 
examiners deem necessary.  The 
examiners should review the results 
of any testing prior to completion 
of the report.  The orthopedic 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of any 
thoraco-lumbar spine disorder found 
to be present, to include functional 
loss due to flare-ups, fatigability, 
incoordination, and pain on 
movements.  The neurology examiner 
should provide an opinion as to 
whether there is any evidence of 
joint space narrowing or 
irregularity, such as that which 
might lead to intervertebral disc 
syndrome.  The examiners should 
provide a complete rationale for all 
conclusions reached.  Findings 
necessary to apply all potentially 
applicable rating criteria should be 
made.  The examiners should be made 
aware of both old and new criteria 
for rating intervertebral disc 
syndrome, especially if these 
criteria are found to be applicable 
to this veteran's case.  67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002).  

3.  After the development requested 
has been completed, the RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of 
this remand.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After opportunity is given to respond to the supplemental 
statement of the case, and after expiration of the statutory 
period for response as set forth in 38 U.S.C.A. § 5103(b) 
(West 2002), the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

